Order modifying judgment dated September 7, 1929, reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon the ground that the court was without power to make an order amending the judgment so as to affect its substance. (Herpe v. Herpe, 225 N. Y. 323.) Lazansky, P. J., Young, Hagarty and Carswell, JJ., concur; Seudder, J., dissents, with the following memorandum: There is no basis for the additional allowance made to plaintiff except to the extent of $200 under subdivision 1 of section 1513 of the Civil Practice Act. The correction sought is rot a matter of substance. The order should be modified by reducing the allowance to $200.